OPINION OF THE COURT
Per Curiam.
Thomas P. Lentini has submitted an affidavit dated October 22, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Lentini was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 22, 1952, under the name Thomas Peter Lentini.
Mr. Lentini acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations that he mishandled escrow *186funds and failed to account for funds entrusted to him. Mr. Lentini further states that he has no objection to the entry of an order pursuant to Judiciary Law § 90 (6-a) directing restitution, and he specifically waives his right to be heard in opposition to an application for such an order.
Mr. Lentini indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the allegations against him.
Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Thomas P. Lentini as a member of the Bar is accepted and directed to be filed. Accordingly, Thomas P. Lentini is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Harwood, JJ., concur.
Ordered that the resignation of Thomas P. Lentini is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Thomas P. Lentini is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Thomas P. Lentini shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas P. Lentini is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.